
	
		I
		111th CONGRESS
		2d Session
		H. R. 4516
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Dingell
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide stability in the financial services industry
		  by promoting transparency, simplicity, fairness, accountability, and equal
		  access in the market for consumer financial products or services and ensuring
		  that no financial company becomes too big to fail, and for other
		  purposes.
	
	
		1.Short title;
			 definitions
			(a)Short
			 titleThis Act may be cited
			 as the Financial Services Industry Stability Act of
			 2010.
			(b)DefinitionsFor
			 purposes of this Act, the following definitions shall apply:
				(1)ChairpersonThe term Chairperson means the
			 Chairman of the Board of Governors of the Federal Reserve System.
				(2)Financial
			 companyThe term
			 financial company means a company or other entity—
					(A)that is—
						(i)incorporated or
			 organized under the laws of the United States or any State, territory, or
			 possession of the United States, the District of Columbia, Commonwealth of
			 Puerto Rico, Commonwealth of Northern Mariana Islands, Guam, American Samoa, or
			 the United States Virgin Islands; or
						(ii)a
			 company incorporated in or organized in a country other than the United States
			 that has significant operations in the United States through—
							(I)a
			 Federal or State branch or agency of a foreign bank (as such terms are defined
			 in the International Banking Act of 1978 (12 U.S.C. 3101 et seq.)); or
							(II)a United States
			 affiliate or other United States operating entity of a company that is
			 incorporated or organized in a country other than the United States; and
							(B)that is, in whole
			 or in part, directly or indirectly, engaged in financial activities.
					2.Federal agency
			 actions and consultations; report
			(a)Review of
			 programs To promote the public interest
				(1)Federal Reserve
			 Board reviewThe Chairperson
			 shall—
					(A)review all
			 programs administered by the Board of Governors of the Federal Reserve System;
			 and
					(B)utilize such
			 programs in furtherance of the purposes of this Act.
					(2)Other agency
			 actionEach Federal
			 department, agency, and independent establishment in the Executive branch
			 shall, in consultation with, and with the assistance of, the Chairperson,
			 utilize any authority of such department, agency, or establishment, under any
			 provision of law, in furtherance of the purposes of this Act by carrying out
			 programs to promote transparency, simplicity, fairness, accountability, and
			 equal access in the market for consumer financial products or services.
				(b)Ensure no
			 financial company becomes too big To failThe head of each Federal department,
			 agency, and independent establishment in the Executive branch shall, in
			 consultation with, and with the assistance of, the Chairperson, take such steps
			 as may be necessary to ensure that no financial company is able to pose a
			 systemic risk to the health of the United States economy by becoming too large
			 to fail.
			(c)Definitions and
			 rulemaking
				(1)In
			 generalThe Chairperson
			 shall, in accordance with section 553 of title 5, United States Code, and in
			 consultation with all departments, agencies, and independent establishments in
			 the Executive branch, prescribe regulations which, at a minimum, shall—
					(A)define the terms
			 systemic risk and too large to fail, consistent with
			 the best financial and commercial data available;
					(B)enumerate
			 procedures that specify when and how the Chairperson and the head of any other
			 Federal department, agency, or independent establishment in the Executive
			 branch shall—
						(i)cause financial companies that, in
			 accordance with such regulations, are determined to be too large to fail to
			 restructure themselves in size and scope of operations so as not to pose a
			 systemic risk to the health of the United States economy; and
						(ii)impose increased capital reserve
			 requirements upon any financial company which has been ordered to restructure
			 under clause (i), the appropriate levels of which shall be determined by
			 regulations prescribed under this section;
						(C)define the criteria to be used by the
			 Chairperson and the head of any other Federal department, agency, or
			 independent establishment in the Executive branch in causing the restructuring
			 of financial companies under subparagraph (B)(i); and
					(D)establish a fund comprised of annual levies
			 on financial companies at levels deemed appropriate by the Chairperson and the
			 head of each Federal department, agency, or independent establishment in the
			 Executive branch for the purpose of financing restructurings pursuant to
			 subparagraph (B)(i).
					(2)RegulationsThe Chairperson shall commence the process
			 for prescribing the regulations required under this subsection before the end
			 of the 30-day period beginning on the date of the enactment of this Act.
				(d)Report to the
			 CongressThe Chairperson and
			 the head of each Federal department, agency, and independent establishment in
			 the Executive branch shall submit an annual report to the Congress not later
			 than January 1st of each year detailing the activities of the Board of
			 Governors of the Federal Reserve System or such department, agency, or
			 establishment in carrying out the requirements of this section.
			
